Citation Nr: 0840575	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-34 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee, 
secondary to a service-connected left foot disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left foot with traumatic 
arthritis, talocalcaneal joint.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
degenerative arthritis of the left knee and assigned an 
initial 10 percent rating and denied an evaluation in excess 
of 20 percent for residuals of a gunshot wound to the left 
foot with traumatic arthritis, talocalcaneal joint.  The 
issue of entitlement to a higher disability evaluation based 
upon an initial grant of service connection for a left knee 
disability remains before the Board.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The issue of entitlement to an evaluation in excess of 20 
percent for residuals of a gunshot wound to the left foot is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Degenerative arthritis of the left knee is manifested by 
complaints of pain and objective findings of extension to 0 
degrees and flexion to 130 degrees, pain and loss of flexion 
by 10 degrees on repetition, and no incapacitating 
exacerbations.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.321, 4.71a, Diagnostic Code 5010 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection for a left knee disability was received in August 
2004.  In correspondence dated in August 2004, he was 
notified by the RO of the provisions of the VCAA as they 
pertain to the issue of service connection.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  In a January 2005 rating 
decision, the RO granted entitlement to service connection 
for a left knee disability and assigned an initial 10 percent 
rating, effective August 2, 2004.  The veteran appealed the 
assignment of the initial evaluation for his service-
connected left knee disability.  Thereafter, the claim was 
reviewed and a statement of the case was issued in October 
2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Subsection (b)(3) was also added and notes that 
no duty to provide § 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23, 353-23, 356 (Apr. 30, 2008).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and private 
treatment records have been obtained and associated with his 
claims file.  He has also been provided with a 
contemporaneous VA medical examination to evaluate the nature 
and etiology of his left knee disability.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

General Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10 (2008).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In evaluating a service-connected disability, functional loss 
due to pain under 38 C.F.R. § 4.40 (1997) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Factual Background and Analysis

In this case, the veteran is currently assigned an initial 10 
percent rating, effective from August 2, 2004, for his 
service-connected degenerative arthritis of the left knee 
secondary to his service-connected left foot disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008)

VA treatment records dated from March 2003 to December 2004 
include a VA orthopedic treatment note dated in August 2004.  
The examiner summarized the visit, noting that because of the 
way the veteran walks, he had started to develop some 
arthritis in the left knee.

In a VA joints examination report dated in January 2005, the 
veteran stated that he developed left knee pain 6 years ago 
with no change in that pain.  Physical examination of the 
left knee showed subpatellar crepitus with pain, no fluid or 
instability, tenderness in the articular surface of the tibia 
and femur to palpation.  Range of motion of the left knee was 
reported as extension to 0 degrees and flexion to 130 
degrees.  Repeated motion of the left knee was noted to 
increase pain and decrease range of motion by 10 degrees of 
flexion.  The diagnosis was degenerative arthritis of the 
left knee, and the examiner opined that the left knee 
disability was at least as likely as not caused by the 
veteran's left heel problem, which was caused by a gunshot 
wound sustained on active duty.  The veteran denied any acute 
episodes of pain that required hospitalization or complete 
bedrest.

A private examination report from P. C., a radiologist, 
received in March 2005, revealed that the veteran underwent 
proton density testing of his left knee in September 2004.  
Findings included intact ligaments, intact extensor 
mechanism, a degenerative change of the medial meniscus, 
diffuse low-grade chondromalacia of the medial and lateral 
compartments, and a small popliteal cyst.  The impression 
included mild tricompartmental degenerative arthritis.

In a VA podiatry note dated in December 2004, the veteran's 
complaints included persistent knee pain.  The podiatrist 
noted that the veteran's last visit revealed a limb length 
discrepancy.

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of an 
initial rating in excess of 10 percent for a left knee 
disability rated under Diagnostic Code 5010, or any 
alternative rating criteria.  At no time is the veteran shown 
to have incapacitating exacerbations of his left knee along 
with x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups involving his left knee, 
which are the criteria required for the next higher 20 
percent rating under Diagnostic Code 5010, rated as 
degenerative arthritis under Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2008).  

To give the veteran every consideration in connection with 
the matter on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. 
§ 4.71a in rating his left knee disability.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

In this case, competent medical evidence is absent any 
findings of ankylosis, lateral instability or recurrent 
subluxation, dislocated semilunar cartilage with frequent 
episodes of locking pain and effusion, or tibia or fibula 
impairment for the assignment of a higher or separate rating 
under alternative rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, and 5262 (2008).  
Consequently, a compensable evaluation based upon any of 
these diagnostic codes is not warranted.  Therefore, the 
assignment of an initial rating in excess of 10 percent for 
the veteran's service-connected left knee disability is not 
warranted.

The Board has also considered whether a rating in excess of 
10 percent based on a greater limitation of motion due to 
pain on use, including use during flare-ups, is warranted.  
However, while the Board observes that there was objective 
evidence of an additional 10 degree loss of left knee flexion 
on repetition during the January 2005 VA joints examination, 
that loss did not meet the minimum limitation of flexion to 
45 degrees required for even a compensable rating under 
Diagnostic Code 5260.  In addition, there is no objective 
evidence that the veteran is further limited by fatigue, 
weakness, lack of endurance, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board acknowledges the veteran and his representative's 
contentions that his left knee disability is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial evaluation in excess of 10 percent 
for the veteran's service-connected left knee disability.  
Therefore, entitlement to an initial evaluation in excess of 
10 percent is not warranted.  The Board has considered staged 
ratings under Fenderson v. West, 12 Vet. App. 119 (1999), and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the left knee, secondary to a 
service-connected left foot disability, is denied.


REMAND

The veteran contends that he is entitled to at least a 40 
percent rating for his service-connect left foot disability.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  In addition, while a letter from 
the RO dated in August 2004 notified the veteran that to 
establish entitlement to an increased evaluation the evidence 
must show that his service-connected condition had become 
worse, the veteran was not notified that he needed to 
describe the effects that his service-connected disability 
had on his employment and activities of daily living.  
Therefore, the case must be remanded to ensure that adequate 
VCAA notice as to all elements of the claim is provided, 
including the notice requirements pertaining to increased 
ratings outlined in Vazquez-Flores v. Peake, 22 Vet App. 37 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO Please send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
meets the notice requirements pertaining 
to increased ratings outlined in Vazquez-
Flores v. Peake, 22 Vet App. 37 (2008).

3.  After completion of the above and any 
additional development deemed necessary, to 
include a VA examination if deemed 
warranted, the issue on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


